                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BERNIECE EVANS,

                     Plaintiff,                               8:20CV153

       vs.
                                                          MEMORANDUM
MOSAIC, KARLY ELBRACHT,                                    AND ORDER
TYLER ANDERSON, and DANIEL
JONES,

                     Defendants.


       After the court’s initial review of Plaintiff’s Complaint (Filing 7), the court
granted Plaintiff leave to file an amended complaint, including a copy of any right-
to-sue noticed received from the NEOC/EEOC in order to determine whether
Plaintiff timely filed her racial discrimination and retaliation claims under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title
VII”), and the Nebraska Fair Employment Practice Act, Neb. Rev. Stat. §§ 48-1101
to 48-1125 (Westlaw 2020) (“NFEPA”).1 The court also instructed Plaintiff that her
Complaint did not comply with Federal Rule of Civil Procedure 8, which requires
that every complaint contain “a short and plain statement of the claim showing that
the pleader is entitled to relief” and that “[e]ach allegation . . . be simple, concise,
and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). The court cautioned Plaintiff that all
allegations in her first Complaint and any new allegations must be contained in one
document, and that such amended complaint would “supersede, not supplement, her
prior pleadings.” (Filing 7 at CM/ECF p. 5.)


      1
        Because “[t]he Nebraska legislature patterned the NFEPA after Title VII,
and Nebraska courts consider federal court decisions when construing its language,”
Title VII and NFEPA claims can be analyzed together. Davis v. Ricketts, 765 F.3d
823, 827 (8th Cir. 2014).
      Plaintiff has filed an Amended Complaint, so the court will conduct an initial
review of Plaintiff’s claims to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2).2

                        I. SUMMARY OF COMPLAINT

       Plaintiff, who is black, alleges that she has been the victim of “systematic
harassment, segregation, and discrimination” based on race at her place of
employment, Defendant Mosaic, which is a care facility for people with intellectual
disabilities. (Filing 8 at CM/ECF pp. 1, 5.) As examples, Plaintiff alleges the
following:

       A.    Plaintiff’s supervisor, lead nurse Karly Elbracht, said at a client meeting
that included the client’s family, “I am the slave driver around here.” Elbracht is
responsible for bringing to Mosaic a “racist . . . atmosphere.” (Id. at pp. 2, 11.)

       B.     Elbracht altered the menu available to employees by adding food
Plaintiff did not like and by removing food Plaintiff preferred. (Id. at pp. 2-3.)

       C.     Tyler Anderson alerted Elbracht of complaints against her raised in
investigations. Contrary to the Mosaic handbook, Elbracht was not suspended until
completion of the investigation regarding her “slave driver” remark, unlike a black
nurse who was suspended during an investigation after a remark she made. (Id. at p.
3.) Also contrary to Mosaic procedure requiring interviews of all parties who were
working on the day of an event being investigated, Plaintiff was never questioned
about Elbracht’s “slave driver” remark, but Mosaic falsely claimed to the EEOC that
it had interviewed Plaintiff. (Id. at p. 4.)


      2
        I only consider the allegations in Plaintiff’s Amended Complaint because,
as I previously ordered, the Amended Complaint supersedes, not supplements, her
original Complaint. (Filing 7 at CM/ECF p. 5.)
                                          2
       D.    Manager Daniel Jones questioned Plaintiff and another black nurse
about why a client was located in the front area wrapped in only a sheet when a white
nurse was also involved in the situation, and it was the white nurse who had brought
the client to the front area. Jones also reported Plaintiff to human resources for
threatening the company when Plaintiff said the company was “gonna go down” and
would “not continue to flourish” because of how Mosaic treated people. (Id. at pp.
5-7.)

        E.     Plaintiff was treated for general anxiety disorder and major depressive
disorder as a result of “experiencing discrimination from her employer, Mosaic.”
(Id. at p. 8; Filing 11.)

       F.     Letters from Mosaic employees attached to the Amended Complaint3
indicate that Karly Elbracht spoke to and assisted white employees only; after
Plaintiff complained about Elbracht to human resources, Elbracht wrote Plaintiff up
for actions that “other people didn’t get wrote up for doing the same thing” (Id. at p.
19); Elbracht instructed Plaintiff to perform actions that caused her to get written up
and then denied that she gave such instructions; Plaintiff did not receive write-ups
before Elbracht started working at Mosaic; and Elbracht tried “everything she
[could] do . . . to get [Plaintiff] fired” (Id. at p. 21).

      G.   Plaintiff indicated to the NEOC on October 10, 2018, that her
performance at that time was satisfactory. (Id. at p. 13.)




      3
       Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986) (“materials attached to
the complaint as exhibits may be considered in construing the sufficiency of the
complaint”).

                                          3
      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”). “A pro se
complaint must be liberally construed, and pro se litigants are held to a lesser
pleading standard than other parties.” Topchian v. JPMorgan Chase Bank, N.A., 760
F.3d 843, 849 (8th Cir. 2014) (internal quotation marks and citations omitted).

       Very liberally construing the Complaint, Plaintiff here apparently seeks to
assert claims for employment discrimination, retaliation, and harassment. A plaintiff
need not plead facts sufficient to establish a prima facie case of employment
discrimination in his or her complaint. See Swierkiewicz v. Sorema N.A., 534 U.S.
506, 511-12 (2002) (holding a complaint in employment discrimination lawsuit need
not contain “facts establishing a prima facie case,” but must contain sufficient facts
to state a claim to relief that is plausible on its face), abrogated in part on other
grounds by Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, the
elements of a prima facie case are relevant to a plausibility determination. See
Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir. 2013) (stating
elements of a prima facie case are “part of the background against which a
plausibility determination should be made” and “may be used as a prism to shed
light upon the plausibility of the claim”); see also Khalik v. United Air Lines, 671
F.3d 1188, 1192 (10th Cir. 2012) (“While the 12(b)(6) standard does not require that
                                           4
Plaintiff establish a prima facie case in her complaint, the elements of each alleged
cause of action help to determine whether Plaintiff has set forth a plausible claim.”).

                               III.    DISCUSSION

A. Timeliness

       Plaintiff has attached to her Amended Complaint a right-to-sue notice from
the U.S. Equal Employment Opportunity Commission dated March 10, 2020. (Filing
8 at CM/ECF p. 9.) The charging party has 90 days from the receipt of the right-to-
sue notice to file a civil complaint based on her charge. 42 U.S.C. § 2000e-5(f)(1)
(Title VII); Neb. Rev. Stat. § 48-1120.01 (NFEPA); see also Fort Bend Cty., Texas
v. Davis, 139 S. Ct. 1843, 1847 (2019) (describing procedure). Here, Plaintiff met
that deadline, as she filed her lawsuit on April 23, 2020. (Filing 1.)

B. Racial Discrimination

       Title VII makes it unlawful for an employer “to . . . discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national
origin.” 42 U.S.C. § 2000e-2(a)(1). Plaintiff alleges she was discriminated against
based on her race. Discrimination “because of” one’s race “occurs when [race] is ‘a
motivating factor for any employment practice, even though other factors also
motivated the practice.’” Tyler v. Univ. of Arkansas Bd. of Trustees, 628 F.3d 980,
990 (8th Cir. 2011) (quoting 42 U.S.C. § 2000e-2(m)).

       The court looks to the elements of a prima facie case of discrimination in
assessing whether Plaintiff has pled enough facts to make entitlement to relief
plausible. To state a prima facie claim of race or color discrimination, Plaintiff must
allege facts showing that (1) she is a member of a protected class; (2) she met her
employer’s legitimate expectations; (3) she suffered an adverse employment action;

                                          5
and (4) the circumstances give rise to an inference of discrimination. Pye v. Nu Aire,
Inc., 641 F.3d 1011, 1019 (8th Cir. 2011); see also Tyler, 628 F.3d at 990.

      As to the third element,

            [a]n adverse employment action is defined as a tangible change
      in working conditions that produces a material employment
      disadvantage, including but not limited to, termination, cuts in pay or
      benefits, and changes that affect an employee’s future career prospects,
      as well as circumstances amounting to a constructive discharge.
      However, minor changes in duties or working conditions, even
      unpalatable or unwelcome ones, which cause no materially significant
      disadvantage, do not rise to the level of an adverse employment action.

Jackman v. Fifth Jud. Dist. Dep’t of Corr. Servs., 728 F.3d 800, 804 (8th Cir. 2013)
(internal citation omitted) (plaintiff failed to show adverse employment action when
she suffered no termination, cut in pay or benefits, or changed job duties or
responsibilities).

       As to the fourth element, “[t]he required prima facie showing is a flexible
evidentiary standard, and a plaintiff can satisfy the fourth part of the prima facie case
in a variety of ways, such as by showing more-favorable treatment of similarly
situated employees who are not in the protected class, or biased comments by a
decisionmaker.” Pye, 641 F.3d at 1019 (internal quotation marks and citations
omitted).

       Here, Plaintiff has not alleged that she suffered an adverse employment action.
While the atmosphere at Mosaic is alleged to have been toxic due to Elbracht’s
treatment of Plaintiff, Plaintiff does not allege that she suffered termination or
constructive discharge, a cut in pay or benefits, or was forced to change job duties
that constituted a materially significant disadvantage. The only adverse actions
Plaintiff mentions are menu adjustments that Plaintiff did not prefer and write-ups
that did not appear to result in any sort of demotion. This comes nowhere close to
suffering an adverse employment action. The court will give Plaintiff one more
                                             6
opportunity to file an amended complaint to sufficiently allege a racial
discrimination claim.

C. Retaliation

       Title VII prohibits retaliation against an employee “because [s]he has opposed
any practice made an unlawful employment practice by [Title VII], or because [s]he
has made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under [Title VII].” 42 U.S.C. § 2000e-3(a). To
establish a prima facie case of retaliation under Title VII, a plaintiff must show “(1)
that he or she engaged in statutorily protected activity; (2) an adverse employment
action was taken against him or her; and (3) a causal connection exists between the
two events.” Blackwell v. Alliant Techsystems, Inc., 822 F.3d 431, 436 (8th Cir.
2016) (internal quotation omitted).

       The first element can be shown by opposing an act of discrimination that Title
VII makes unlawful or by participating in an investigation under Title VII. Lopez v.
Whirlpool Corp., 989 F.3d 656, 664 (8th Cir. 2021). “When an employee
communicates to her employer a belief that the employer has engaged in . . . a form
of employment discrimination,” as is the case here, “that communication virtually
always constitutes” protected activity. Crawford v. Metro. Gov’t of Nashville &
Davidson Cty., Tenn., 555 U.S. 271, 276 (2009) (internal quotation marks and
citation omitted).

       However, as with Plaintiff’s discrimination claim discussed above, Plaintiff
has failed to allege that a materially adverse action was taken against her as a result
of her complaints to human resources. “In the retaliation context, a materially
adverse action is one that might have dissuaded a reasonable worker from making
or supporting a charge of discrimination.” Jackman, 728 F.3d at 804-05 (internal
quotation marks and citation omitted). Simply being the subject of write-ups with no
further consequence does not meet that standard. See Tademe v. Saint Cloud State
Univ., 328 F.3d 982, 992 (8th Cir. 2003) (employer’s act of “papering” file with
                                           7
false allegations of unprofessional conduct was not adverse because no actions were
taken because of the accusations).

     The court will give Plaintiff one more opportunity to file an amended
complaint to sufficiently allege a retaliation claim based on race.

D. Harassment Based on Race

       It appears that Plaintiff is also asserting a claim for hostile work environment
harassment based upon her race. “Hostile work environment harassment occurs
[w]hen the workplace is permeated with discriminatory intimidation, ridicule, and
insult that is sufficiently severe or pervasive to alter the conditions of the victim’s
employment and create an abusive working environment.” Jackman, 728 F.3d at 805
(internal quotation marks and citation omitted). To succeed on such a claim under
Title VII, Plaintiff must establish that “(1) [s]he is a member of a protected class; (2)
unwelcome harassment occurred; (3) there is a causal nexus between the harassment
and [her] protected-group status; (4) the harassment affected a term, condition, or
privilege of [her] employment; and (5) [the employer] knew or should have known
of the harassment and failed to take prompt and effective remedial action.” Id. at
805-06 (internal quotation marks and citation omitted).

      “The standard for demonstrating a hostile work environment under Title VII
is demanding, and does not prohibit all verbal or physical harassment and it is not a
general civility code for the American workplace.” Id. at 806 (internal quotation
marks and citation omitted). “[I]n in order to find that the harassment affected a term,
condition or privilege of employment, [the plaintiff] must be able to establish that
the conduct was extreme, such that intimidation and ridicule permeated the
workplace.” Id.

       Here, Plaintiff gives as examples of racial harassment Elbracht’s slave-driver
remark; a black employee being treated differently than a white employee during an
investigation; two black employees being singled out for questioning about a work
                                          8
situation that also involved, and was instigated by, a white employee; the white head
nurse (Elbracht) spoke to and assisted white employees only; Plaintiff was written
up for activities that other employees performed with no consequences; and Elbracht
tried to get Plaintiff fired. Eighth Circuit cases indicate that more severe and
pervasive conduct is required than that alleged in this case. See Bainbridge v.
Loffredo Gardens, Inc., 378 F.3d 756, 759 (8th Cir. 2004) (finding racial remarks
made directly to plaintiff once a month for two years by owner and operators was
insufficient to render workplace objectively hostile); Ottman v. City of
Independence, 341 F.3d 751, 760 (8th Cir. 2003) (reversing denial of summary
judgment and “conclud[ing] the district court erred in finding a triable issue for the
jury” where a coworker made sexist and belittling comments to, about, and around
plaintiff “on a weekly, if not daily, basis”); Scusa v. Nestle USA Co., 181 F.3d 958,
967 (8th Cir. 1999) (nine incidents of unpleasant conduct and offensive comments,
considered “either individually or collectively,” were not “severe or pervasive
enough so as to alter a term, condition, or privilege of [ ] employment.”); Ways v.
City of Lincoln, 871 F.2d 750, 754-55 (8th Cir. 1989) (upholding finding of hostile
work environment where plaintiff identified approximately 50 examples of racial
harassment).

     The court will give Plaintiff one more opportunity to file an amended
complaint to sufficiently allege a racial harassment claim.

E. Proper Defendants

      Because “Title VII addresses the conduct of employers only and does not
impose liability on co-workers,” Powell v. Yellow Book USA, Inc., 445 F.3d 1074,
1079 (8th Cir. 2006), and because Title VII “does not provide for an action against
an individual supervisor,” Van Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1147
(8th Cir. 2008), Plaintiff’s claims against individual Defendants Elbracht, Anderson,
and Jones will be dismissed.



                                          9
F. Motions for Discovery and to Compel

      Plaintiff has filed Motions for Discovery (Filing 9) and to Compel (Filing 10).
Before this case is permitted to progressCincluding engaging in discoveryCthe court
is required to complete reviewing Plaintiff’s Complaints to determine whether
summary dismissal is appropriate. Because Plaintiff’s requests are premature, they
will be denied without prejudice to reassertion at the proper time. 28 U.S.C. '
1915(e)(2)(B).

                                IV. CONCLUSION

       Plaintiff’s Amended Complaint fails to state a racial discrimination,
retaliation, or harassment claim on which relief can be granted. However, on its own
motion, the court will grant Plaintiff one last opportunity to file an amended
complaint to state such claims. Because Title VII addresses the conduct of employers
only, Plaintiff’s claims against individual Defendants Elbracht, Anderson, and Jones
will be dismissed.

IT IS ORDERED:

     1.     Defendants Elbracht, Anderson, and Jones are dismissed as improper
Defendants under Title VII.

       2.    Plaintiff shall have 30 days from the date of this Memorandum and
Order to file a second amended complaint that sets forth a viable claim against the
Defendant. If Plaintiff fails to file an amended complaint, or the court finds that the
second amended complaint is insufficient, this matter will be dismissed without
further notice for failure to state a claim upon which relief may be granted.

       3.    In the event Plaintiff files a second amended complaint, Plaintiff must
set forth all of Plaintiff’s allegations and claims from her prior Complaint and
Amended Complaint into ONE second amended complaint. The allegations in

                                          10
Plaintiff’s Complaint and Amended Complaint may not be incorporated by
reference. Failure to consolidate all claims into one document may result in the
abandonment of claims. Plaintiff is warned that her second amended complaint will
supersede, not supplement, her prior pleadings.

      4.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event she files a second amended
complaint.

     5.   The Clerk of the Court is directed to set the following pro se case
management deadline: June 4, 2021—second amended complaint due.

       6.    Plaintiff’s Motion for Discovery (Filing 9) and Motion to Compel
(Filing 10) are denied without prejudice to reassertion.

      DATED this 6th day of May, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                       11
